Case 8:19-cv-00307-WFJ-TGW Document 1 Filed 02/05/19 Page 1 of 6 PageID 1



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JANET MASON,

               Plaintiff,

vs.                                          CASE NO.:

PATHFINDERS FOR INDEPENDENCE,
INC., a Florida For Profit Corporation,
and BERYL BROWN, Individually,

-----~Defendants.
       ~ - - - - - - - - -/

                   COMPLAINTANDDEMANDFORJURYTRIAL

      Plaintiff, JANET MASON, by and through the undersigned attorney, sues the

Defendants, PATHFINDERS FOR INDEPENDENCE, INC., a Florida Corporation,

and BERYL BROWN, Individually, and alleges:

      1.     Plaintiff, JANET MASON, was an employee of Defendants and brings

this action for unpaid overtime compensation, liquidated damages, and all other

applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)

("FLSA").

                                 General Allegations

      2.     Plaintiff, JANET MASON was an employee who worked for Defendants'

within the last three years in Hillsborough County, Florida.

      3.     Plaintiff, JANET MASON, worked for Defendants at an hourly rate of

$20.00 per hour.

      4.     Plaintiff, JANET MASON, worked as a Support Living Coach and Live·
Case 8:19-cv-00307-WFJ-TGW Document 1 Filed 02/05/19 Page 2 of 6 PageID 2



in Companion for Defendants' customer(s).

       5.     Plaintiff, JANET MASON, worked for Defendants from approximately

March 2015 through November 2018.

       6.     Defendants classified Plaintiff, JANET MASON, as an independent

contractor during her employment with Defendants.

       7.     Plaintiff,    JANET MASON,          was    unlawfully   misclassified as   an

independent contractor during her employment with Defendants.

       8.     At all times material to this cause of action, Plaintiff, JANET MASON,

was a non-exempt employee and therefore entitled to overtime wages for any and all

overtime hours worked.

       9.     Defendant, PATHFINDERS FOR INDEPENDENCE, INC., is a Florida

for profit Corporation that operates and conducts business in Hillsborough County,

Florida and is therefore, within the jurisdiction of this Court.

       10.    Defendant, PATHFINDERS FOR INDEPENDENCE, INC., operates as

a homemaker/home health care and companion service company. Defendant employs

individuals to do household chores and provide companionship to the elderly and

adults with disabilities.

       11.    According      to   Florida's   Division     of   Corporations,   Defendant,

PATHFINDERS FOR INDEPENDENCE, INC., lists its principle place of business as

being 18418 Timberlan Drive, Lutz, Florida 33549.

       12.    At all times relevant to this action, BERYL BROWN was an individual

resident of the State of Florida, who owned and operated PATHFINDERS FOR



                                              2
Case 8:19-cv-00307-WFJ-TGW Document 1 Filed 02/05/19 Page 3 of 6 PageID 3




INDEPENDENCE, INC., and who regularly exercised the authority to: (a) hire and

fire employees of PATHFINDERS FOR INDEPENDENCE, INC.; (b) determine the

work schedules for the employees of PATHFINDERS FOR INDEPENDENCE, INC.,

and    (c)   control   the    finances    and       operations    of     PATHFINDERS      FOR

INDEPENDENCE, INC. By virtue of having regularly exercised that authority on

behalf of PATHFINDERS FOR INDEPENDENCE, INC., BERYL BROWN is/was an

employer as defined by 29 U.S.C. § 201, et seq.

       13.    This action is brought under the FLSA to recover from Defendants

overtime compensation, liquidated damages, and reasonable attorneys' fees and costs.

       14.    This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C.

§1331 and the FLSA.

       15.    During     Plaintiffs      employment        with        Defendants,   Defendant,

PATHFINDERS FOR INDEPENDENCE, INC., earned more than $500,000.00 per

year in gross sales.

       16.    Defendant, PATHFINDERS FOR INDEPENDENCE, INC., employed

approximately twenty-five (25) employees and paid these employees plus earned a

profit from their business.

       17.    During Plaintiffs employment,             Defendant,       PATHFINDERS      FOR

INDEPENDENCE, INC., employed at least two employees who handled goods,

materials and supplies which travelled in interstate commerce such as office supplies,

fax machines, computers, and other tools/materials used to run the business.

       18.    Therefore, at all material times relevant to this action, Defendant,



                                                3
Case 8:19-cv-00307-WFJ-TGW Document 1 Filed 02/05/19 Page 4 of 6 PageID 4



PATHFINDERS FOR INDEPENDENCE, INC., was an enterprise covered by the

FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

       19.   Additionally, Plaintiff, JANET 1\1ASON, is individually covered under

the FLSA as she specifically assisted clients/customers with shopping at national

retailer and food establishments such as Wal-Mart and Publix.

                                    FLSA Violations

      20.    At all times relevant to this action, Defendants failed to comply with the

FLSA because Plaintiff performed services for Defendants for which no provisions

were made by Defendant to properly pay Plaintiff for all overtime hours worked.

      21.    During her employment with Defendants, Plaintiff was misclassified as

an independent contractor.

      22.    During her employment with Defendants, Plaintiff routinely worked in

excess of forty (40) hours due to providing 24 hour care for Defendants' clients seven

(7) days a week.

      23.    As such, Defendants failed to compensate Plaintiff time and one-half her

regular rate of pay for all hours worked in excess of forty (40) per work week during

one or more work weeks.

      24.    Specifically, Plaintiff was compensated at her regular hourly rate of

$20.00/hour for all hours worked including those in excess of forty (40) for the

workweek.

      25.    Plaintiff is entitled to the half-time premium ($10.00/Overtime hour) for
                l

all hours worked in excess of forty (40) per week.



                                            4
Case 8:19-cv-00307-WFJ-TGW Document 1 Filed 02/05/19 Page 5 of 6 PageID 5



      26.    Based upon these above policies, Defendants have violated the FLSA by

failing to pay complete overtime pay.

      27.    Upon information and belief, the records, to the extent any exist,

concerning the number of hours worked and amounts paid to Plaintiff are in the

possession and custody of Defendants.

             COUNT I - RECOVERY OF OVERTIME COMPENSATION

      28.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1·27 above as though stated fully herein.

      29.    Plaintiff is/was entitled to be paid time and one-half her regular rate of

pay for each hour worked in excess of forty (40) per work week.

      30.    During her employment with Defendants, Plaintiff worked overtime

hours but was not paid time and one-half compensation for same.

      31.    Plaintiff was paid her regular rate ($20.00/Hour) for all hours works

regardless of how many overtime hours were worked in the workweek.

      32.    Defendants have failed to provide accurate overtime compensation for

numerous pay periods.

      33.    Defendants did not have a good faith basis for their decision not to pay

Plaintiff full overtime compensation.

      34.    As a result of Defendants' intentional, willful and unlawful acts in

refusing to pay Plaintiff time and one-half herregular rate of pay for each hour worked

in excess of forty (40) per work week in one or more work week, Plaintiff has suffered

damages plus incurring reasonable attorneys' fees and costs.



                                           5
Case 8:19-cv-00307-WFJ-TGW Document 1 Filed 02/05/19 Page 6 of 6 PageID 6



      35.    As a result of Defendants' willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

      36.    Plaintiff demands a trial by jury.

      WHEREFORE,         Plaintiff,   JANET MASON        demands judgment against

Defendants for unpaid overtime compensation, liquidated damages, reasonable

attorneys' fees and costs incurred in this action, declaratory relief, and any and all

further relief that this Court determines to be just and appropriate.

      Dated this - ~ - - day of February, 2019




                                        Morgan & organ, P.A.
                                        20 N. Orange Ave., 16th Floor
                                        P.O. Box 4979
                                        Orlando, FL 32802-4979
                                        Telephone: (407) 420-1414
                                        Facsimile: (407) 867-4791
                                        Email:       mgunter@forthepeople.com
                                        Attorneys for Plaintiff




                                           6
